Exhibit 10.1

Stock Purchase Agreement

This stock purchase agreement is entered and effective as of date _December
10th, 2005.

Between

Seller: Digital Video Systems, Inc.,

located at 357 Castro Street, Suite # 5, Mountain View, CA. 94041, U.S.A.



And

Purchaser: Korea Technology Investment Corp.,

located at 17th FL, Shinan Bldg., 943-19 Daechi-Dong, Kangnam-gu, Seoul
(135-845), Korea



For

DVS Korea Stock 10,490,200. (Ten Million Four Hundred Ninety Thousand Two
Hundred Stocks)

which is owned by Seller, and DVS Korea Co., Ltd. is located at Eyon-Hansan
Industrial Park, 833 Hansan-Ri, Cheongbuk-myeon, Pyeongtaek City, Kyunggi-Do
(451-833), Korea



At

Total Amount of USD12,000,000. (Twelve Million US Dollar)

Whereas, Seller and Purchaser have agreed this agreement in accordance with
following terms and conditions;

* Terms

1. Non-Cancelable Deposit:

(1). Seller deposit 10% of above total stock (1,049,020. stocks) at the ESCROW
ACCOUNT of Citibank in Korea by December 9th, 2005 as a firm commitment of this
agreement.

(2). Purchaser deposit 10% of above total amount (U$1,200,000.) at the ESCROW
ACCOUNT of Citibank in Korea by December 9th, 2005 as a firm commitment of this
agreement.

2. Closing Date:

(1). Purchaser complete Due Diligence process of DVS Korea no later than January
3rd, 2006, and remit balance (90%) of the amount (U$10,800,000.) to the Escrow
Account no later than January 3rd, 2006.

(1-1) If amount gap of actual Capital(Total Assets - Total Liabilities) between
DVS Korea's financial report of Q3, 2005 (reported date to KOSDAQ in Nov. 14,
2005) and financial data of Due Diligence is more than U$800,000. which is about
6% of the DVS Korea's reported amount of Total Capital U$13.15 Million, the
difference of more than U$800,000. shall be deducted from the balance of stock
purchase amount. However, A/R balance from SFDT U$4.5 Million and possible claim
from BH Lee(former CEO of DVS Korea) for his severance payment have been
disclosed to the Purchaser, and there will be no deduction from the balance
amount for these issues. But in any case, amount of deduction can not be more
than U$800,000. (Eight Hundred Thousand Dollars)

(1-2) The proceeds from the purchase of DVS Korea stocks paid to Seller will be
in US Dollars and is free of transferring out of Korea.

(1-3) The Escrow Agent (Citibank in Korea) transfer the agreed balance amount
from the Escrow Account to designated account of Seller in USA after deduction
of Korea Government Tax and fees based on Escrow Agreement conditions.

(2). Seller submit official document of legally authorized Power of Attorney
from DVS, Inc., USA for execution of the DVS Korea stock sales to Purchaser and
Escrow Agent (Citibank in Korea) on this agreement date.

(2-1). Seller transfer balance (90%) of the Stock (9,441,180. Stocks) to the
Escrow Account no later than January 3rd, 2006.

(2-2). The Escrow Agent (Citibank in Korea) transfer the agreed balance stock
from the Escrow Account to designated account of Purchaser in Korea based on
Escrow Agreement conditions.

3. Clearance of A/R & A/P between DVS Inc., and DVS Korea;

The agreed balance payment from DVS Inc., to DVS Korea (attachment*1)

U$967,163. (US Dollar Nine Hundred Sixty Seven Thousand One Hundred Sixty Three)
shall be transferred to designated DVS Korea Account from the Escrow account as
soon as balance of total amount is deposited by Purchaser.

4. Non-Disclose;

Seller will not offer selling DVS Korea stock to any 3rd parties until due
diligence is completed. (by January 3rd, 2006)

* Conditions

5. All Board of Directors of DVS Korea on behalf of DVSI (Mali Kuo, Jeff Bumb,
Tom Parilla, Doug Watson) shall resign from their BOD position voluntarily on
the date of balance amount transferred to DVS, Inc. account which will be the
closing date.

6. Mali Kuo shall resign from the position of Chairwoman of DVS Korea Board and
CO-CEO of DVS Korea voluntarily on the date of balance amount transferred to
DVS, Inc. account which will be the closing date.

7. Seller inform to Purchaser all official business promises or contracts before
the Due Diligence closing date that Mali Kuo has agreed with the 3rd party as
the CO-CEO or Chairwoman position of DVS Korea since after July 19, 2005. If
Purchaser can not agree to take the promises or contracts, fulfillment of the
promises or the contracts shall be under Seller's sole responsibility. If it is
not cancelable, possible loss amount shall be adjusted from the balance amount.
Non disclosed contracts or promises shall be under Seller's sole liability.

8. The balance of 10% of total amount shall be kept in the Escrow account in 3
months from the closing date for security of Article #7.

9. Purchaser inform to Seller all official business promises or contracts before
the Due Diligence closing date that Shaun Seunghyo Kang has agreed with the 3rd
party as the CO-CEO position of DVS Korea since after July 19, 2005.

10. On closing date, if Seller chose not to sell the shares, Seller shall
forfeit the 10% (1,049,020. Shares) deposit to Purchaser.

11. On closing date, if Purchaser chose not to purchase the shares, Purchaser
shall forfeit the 10% deposit amount to Seller.

* SFDT related issues

12. Purchaser will acquire Seller's 10% ownership of SFDT in Shanghai, China for
additional U$500,000. The payment method is as follows: The tooling kit of
Ellion DVD Receiver Model 430 and component parts of model 430 in on hand stock
of DVS Korea location and SFDT location will be valued at U$300,000. The balance
of U$200,000. shall be paid by Engineering support of manufacturing model 430.
Two senior production engineers shall be dispatched from DVS Korea to DVS India
and/or other locations designated by DVSI in 6 months of arrival location from
Seller's request date.

13. Jia Hong Zhang shall resign from his CEO position and BOD seat of SFDT
voluntarily on the date of balance amount transferred to DVS, Inc. account which
will be the closing date of this agreement.

14. Jia Hong Zhang shall disclose to DVS Korea before the closing date official
promise or contract he admitted as the CEO position of SFDT to the 3rd party
since after July 1, 2005. If Purchaser can not agree to take the promises or
contracts, fulfillment of the promises or the contracts shall be under Seller's
sole responsibility. If it is not cancelable, possible loss amount shall be
adjusted from the balance amount. Non disclosed contracts or promises shall be
under Seller's sole liability.

Hereby, both Seller and Purchaser duly agreed above terms and conditions of this
agreement and signed as below;

Seller:
Digital Video Systems, Inc.
 
/s/ Mali Kuo
By: Mali Kuo
Title: Chairwoman & CEO

Purchaser:
Korea Technology Investment Corp.
(Representative of Shaun S. Kang & Investors)
/s/ Jong Yong Park
By: Jong Yong Park
Title: General Manager

 

Enc. Confirmation of DVSK Inter-company A/R Balance 1 page




--------------------------------------------------------------------------------


